DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of Weischedel (U.S. Pat. # 5,321,356).
Regarding Independent Claim 1, Osamu teaches:
A damage detection method of a wire rope using a portable damage detection device which is provided so as to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Fig. 1 & 2.), the portable damage detection device including a magnetizing device that magnetizes the wire rope in the longitudinal direction (Paragraph 0005 titled Means for Solving Problems), and a search coil that detects a change in the cross sectional area of the wire rope in an inspection range magnetized by the magnetizing device (See Fig. 1 & 2 Elements 30 & 52. Se paragraph 0005.), the damage detection method comprising: 
after the damage detection device is moved back and forth the predetermined number of times, recording signals outputted from the search coil (Paragraph 0003 in column 4 lines 1-4.).
Osamu does not explicitly teach:
moving the damage detection device back and forth on the wire rope the predetermined number of times across the inspection range of predetermined length of the wire rope; and 
Weischedel teaches:

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Deng to the teachings of Osamu & Weischedel such that moving the damage detection device back and forth on the wire rope the predetermined number of times across the inspection range of predetermined length of the wire rope because this allows one to gather enough data to make an accurate assessment of whether a flaw exists or not. Repletion reduces the possibility of error.
Regarding Claim 2, Osamu & Weischedel teach all elements of claim 1, upon which this claim depends.
Osamu teaches the damage detection device is moved until the damage detection device exceeds both ends of the inspection range of the predetermined length of the wire rope (Any range can be considered a “predetermined” range.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of van der Walt (U.S. Pat. # 4,827,215).
Regarding Claim 7, Osamu teaches:
A portable damage detection device including a moving mechanism, comprising: a portable damage detection device including a magnetizing device which has a columnar internal space through which a wire rope passes (See Fig. 1 & 2.), the internal space having a diameter larger than a diameter of the wire rope (See Fig. 1 & 2.), the magnetizing device that magnetizes the wire rope in the 
 Osamu does not explicitly teach:
a moving mechanism including rotatable support rollers respectively attached to both end portions of the portable damage detection device at equal angle intervals, the support rollers that support the wire rope from four directions around the wire rope at both the end portions, wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional center of the wire rope matches with the cross sectional center of the internal space.
Van der Walt teaches:
a moving mechanism including rotatable support rollers respectively attached to both end portions of the portable damage detection device at equal angle intervals (Fig. 6 Element 52.), the support rollers that support the wire rope from four directions around the wire rope at both the end portions (Fig. 6 Element 52.), wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of van der Walt to the teachings of Osamu such that a moving mechanism including rotatable support rollers respectively attached to both end portions of the portable damage detection device at equal angle intervals, the support rollers that support the wire rope from four directions around the wire rope at both the end portions, wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional center of the wire rope matches with the cross sectional center of the internal space because this allows one to have a stable, durable platform for effectively measuring the wire rope for flaws.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of Weischedel (U.S. Pat. # 5,321,356) & Deng et al (Deng, Zhiyang, et al. "Effects of surface roughness on magnetic flux leakage testing of micro-cracks." Measurement Science and Technology 28.4 (2017): 045003.).
Regarding Claim 3, Osamu & Weischedel teach all elements of claim 1, upon which this claim depends.
Osamu & Weischedel do not explicitly teach
Deng teaches the damage detection device is moved back and forth at least three times (Page 5 Column 2, Section 3 subsection 3.1.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Deng to the teachings of Osamu & Weischedel such that the damage detection device is moved back and forth at least three times because this allows one to gather enough data to make an accurate assessment of whether a flaw exists or not. Repletion reduces the possibility of error.

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Specifically, the need for “a converting device that converts the voltage signals received by the voltage signal receiving device into magnetic flux signals; a smoothing device that smooths the magnetic flux signals converted by the converting device and calculates smoothed magnetic flux signals; and a subtracting device that subtracts the smoothed magnetic flux signals from the magnetic flux signals” has not been found in the prior art. These structural and functional limitations are also not seen as obvious over the prior art because, in most references, the magnetic flux is measured and then converted to a voltage signal whereas here, a voltage signal is converted to a flux signal. This limitation, in conjunction with all others, would require impermissible hindsight to make obvious even if the limitation was found. For these reasons, the above listed claims are allowed.

Regarding Claim 4, Osamu teaches:
A signal processor comprising: 
a voltage signal receiving device that receives an input of voltage signals corresponding to the change in the cross sectional area of a wire rope (See Fig. 1 & 2.), the voltage signals outputted from a search coil of a portable damage detection device which is provided so as to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Fig. 1 & 2.), the portable damage detection device including a magnetizing device that magnetizes the wire rope in the longitudinal direction (Paragraph 0005 titled Means for Solving Problems), and the search coil that detects a change in the cross sectional area of the wire rope in an inspection range magnetized by the magnetizing device (See Fig. 1 & 2 Elements 30 & 52. Se paragraph 0005.); 
Osamu does not teach:
a converting device that converts the voltage signals received by the voltage signal receiving device into magnetic flux signals; 
a smoothing device that smooths the magnetic flux signals converted by the converting device and calculates smoothed magnetic flux signals; and 
a subtracting device that subtracts the smoothed magnetic flux signals from the magnetic flux signals.
Regarding Claim 5,
The signal processor according to claim 4, wherein the smoothing device uses a moving average method.
Regarding Independent Claim 6,
A signal processing method comprising: 
receiving, by a voltage signal receiving device, an input of voltage signals corresponding to the change in the cross sectional area of a wire rope (See Fig. 1 & 2.), the voltage signals outputted from a search coil of a portable damage detection device which is provided so as to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Fig. 1 & 2.), the portable damage detection device including a magnetizing device that magnetizes the wire rope in the longitudinal direction (Paragraph 0005 titled Means for Solving Problems), and the search coil that detects a change in the cross sectional area of the wire rope in an inspection range magnetized by the magnetizing device (See Fig. 1 & 2 Elements 30 & 52. Se paragraph 0005.); 
converting the received voltage signals into magnetic flux signals by a converting device; 
calculating smoothed magnetic flux signals by smoothing the converted magnetic flux signals by a smoothing device; and 
subtracting the smoothed magnetic flux signals from the magnetic flux signals by a subtracting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858